ORDER
The Attorney Grievance Commission of Maryland having filed a petition to suspend the Respondent, George W. McManus, Jr. from the practice of law and the Respondent having filed an answer thereto, and
The Court having ordered the Respondent to appear before the Court to show cause why he should not be suspended from the practice of law, and
The Court having considered the oral argument of counsel, it is this 3rd day of April, 1987,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the petition to suspend be granted and that George W. McManus, Jr. be, and he is hereby, suspended from the practice of law, effective May 4, 1987, subject to further Order of this Court; and it is further
ORDERED that the Clerk of this Court shall forthwith strike the name of George W. McManus, Jr. from the *258register of attorneys in this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State in accordance with Rule BV13.